DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 23-29 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.  Regarding claim 23, the claim is on a method for handling one or more tires simultaneously in storage shelving of a high bay warehouse.  However, the claim does not recite any steps for performing the method.  Therefore, claim 23 is indefinite as well as claims 24-29 which depend therefrom.  Correction is required.  For purposes of examination, claim 23 is construed as a method for handling one or more tires, said method comprising simultaneously handling one or more tires stacked next to one another in an upright manner.
Claim 23 is further indefinite for referencing claim 16 which was previously canceled.
Claim 23 is further indefinite for reciting “the longitudinal picking bar,” which lacks an antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 17-26 and 28-31 are rejected under § 102(a)(1) as being anticipated by JPH10310202 A 19981124 to Isaka et al. (Isaka) (as best understood by machine translation).  In regards to claim 17, Isaka discloses an arrangement for handling one or more tyres (T) simultaneously in storage shelving (15) of a high bay warehouse, where the tyres are brought in and stored and from where the tyres are taken, wherein the arrangement comprises:
a shelving track (62); and 
a load handling device (14) arranged to move along the shelving track, which load handling device comprises: 
a horizontal longitudinal picking bar (76) having a first end and a second end and which longitudinal picking bar is arranged to handle one or more tyres simultaneously in an axial direction of the tyres when the tyres stand in upright position one after the other so that the longitudinal picking bar is arrangeable to the centre of the tyre, and 
a rear support (77) arranged to the longitudinal picking bar, wherein a size of the rear support is arranged to be adjustable with extension plates in a height direction which is perpendicular to the length direction of the horizontal longitudinal picking bar, so that the rear support can be fitted with the size of the See Figs. 6 & 7 (showing a tire conveyance device operating on a horizontal stack of upright tires).

In regards to claim 18, Isaka further discloses that the rear support is arranged to be movable in the longitudinal direction of the horizontal longitudinal picking bar. See Fig. 6.

In regards to claim 19, Isaka further discloses that the rear support has a plate like structure and it has arranged substantially perpendicular to the length direction of the horizontal longitudinal picking bar. See Fig. 7.

In regards to claim 20, Isaka further discloses that the longitudinal picking bar has arranged to be moved up and down in perpendicular direction to the length direction of the horizontal longitudinal picking bar. See Figs. 6 & 7.

In regards to claim 21, Isaka further discloses that a length of the horizontal longitudinal picking bar is arranged to be adjustable, wherein the horizontal longitudinal picking bar is telescopic. See Figs. 6 & 7.

In regards to claim 22, Isaka further discloses that the arrangement comprises two shelving tracks and load handling devices arranged parallel to each other. See Fig. 2.

Claim 23 is rejected under § 102(a)(1) as being anticipated by Isaka, supra.  In regards to claim 23, Isaka discloses a method for handling one or more tyres simultaneously in storage shelving of a high bay warehouse, where the tyres are brought in and stored and from where the tyres are taken, wherein one or more tyres are handled simultaneously by using the arrangement according to claim 16 so that the last tyre in the longitudinal direction of the longitudinal picking bar is handled so that the second end of the longitudinal picking bar reaches between the tyre beads, and the rear support supports the tyre. See Figs. 6 & 7 (showing a tire conveyance device operating on a horizontal stack of upright tires).

In regards to claim 24, Isaka further discloses that the horizontal longitudinal picking bar reaches substantially in the middle of the tyre in the width direction of the tyre. See Figs. 6 & 7.

In regards to claim 25, Isaka further discloses that the horizontal longitudinal picking bar is supported against the inner surface of the centre of tyre. See Figs. 6 & 7.

In regards to claim 26, Isaka further discloses that a position of the rear support is altered on the basis of the number and/or the nominal size of the tyres to be handled. See ¶¶ [0044-0047] (adjusting the length of the tire holding pole based on the number of tires being handled).

In regards to claim 28, Isaka further discloses that the number of tyres handled simultaneously is 1 to 20. See Figs. 6 & 7; see also ¶ [0079] (adjusting the length of the tire holding pole to accommodate a desirable number of tires.

In regards to claim 29, Isaka further discloses that the tyres from different storage positions are picked to the horizontal longitudinal picking bar during the same load. See ¶¶ [0012], [0017] (retrieving tires of different sizes from different storage locations within storage).

Claim 30 is rejected under § 102(a)(1) as being anticipated by Isaka, supra.  In regards to claim 30, Isaka discloses a high bay warehouse comprising a plurality of storage positions (15) organised in storage shelving, a plurality of tyres or set of tyres (T) arranged in at least some of the storage positions, so that the tyres are arranged directly on the rack structure of the storage shelving in upright position one after the other, a stacker crane (12) arranged to move at least two, preferably four directions, and at least one arrangement (S1, S2, S3, S4) according to claim 17 arranged to the stacker crane for handling one or more tyres simultaneously in an axial direction of the tyres. See Figs. 1, 3, 6, & 7; see also ¶¶ [0036-0037] (disclosing a tire storage and retrieval system).

In regards to claim 31, Isaka further discloses that the stacker crane comprises a rotatable base and a shelving track of the arrangement has arranged to the rotatable See Figs. 2 & 3 (showing a second conveying device rotating and moving along a shelving track).

Allowable Subject Matter
Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is (571)270-7769. The examiner can normally be reached M-F, 9-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES FOX can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/KYLE O LOGAN/Primary Examiner, Art Unit 3655